Review of the consumer acquis (debate)
The next item is the report by Mrs Patrie, on behalf of the Committee on the Internal Market and Consumer Protection, on the Green Paper on the Review of the Consumer Acquis.
rapporteur. - (FR) Madam Commissioner, Mr President, ladies and gentlemen, I would like to begin by thanking Commissioner Kuneva for our productive exchanges.
Why do we have this Green Paper and EP report? Three factors justify this exercise aimed at making the European consumer acquis, i.e. eight Directives adopted between 1985 and 1999, more consistent and more modern.
First of all, the rapid development of new marketing techniques, primarily e-commerce, has rendered some of the European laws obsolete.
Secondly, there are many inconsistencies in the current acquis, which contains different legal definitions of identical concepts.
Thirdly, the decision made in the past to opt for minimum harmonisation, thereby allowing the Member States to retain specific national provisions, has resulted in fragmentation of the legal environment, given that the rules in force lay down a minimum European standard but do not define a single method for meeting it. The consequence of this, according to the September 2006 Eurobarometer, is that 50% of citizens are more wary of cross-border purchases while 71% believe that it is more difficult to assert their rights when buying from sellers based in another Member State.
Similarly, it is important for economic operators in that they will benefit from a secure regulatory environment and will be able to make the most of an internal market comprising nearly 500 million consumers. One of the challenges of this review is enter a qualitative stage, to some extent laying the foundations for a European consumer code. However, what method should be used? The European Parliament fully supports the methodology proposed by the Commission, namely a mixed or combined approach: on the one hand, it is based on the definition of a horizontal instrument to ensure maximum harmonisation, applying identical legal concepts across the current Directives; on the other hand, it provides for the revision, where necessary, of some of the sectoral Directives, where minimum harmonisation will continue to apply.
The horizontal instrument must be formulated with a view to bringing together the basic rights of European consumers. First of all, it will contain a single definition of 'consumer', which in Parliament's view should apply to any natural or legal person acting for purposes which are outside their trade, business or profession, while a 'professional' should be defined as any person acting for purposes relating to their trade, business or profession. You may ask why such a restrictive definition of 'consumer' is necessary? In fact, it is in the interest of consumers themselves. There is a high risk that extending the specific protection offered by consumer law to a broader range of beneficiaries would result in a lower level of protection, which we want to avoid.
Secondly, the horizontal instrument will guarantee consumers' right of withdrawal in the case of purchases made on the Internet or in a doorstep situation. The arrangements for calculating the period of withdrawal will be harmonised: at the moment the withdrawal period is, for example, a minimum of seven days for distance contracts, but in certain countries, such as Germany and Finland, a 14-day period has been introduced. The methods of exercising the right of withdrawal will also be harmonised.
Thirdly, the horizontal instrument will clarify what is meant by 'unfair terms' in contracts between professionals and consumers. There will be a black list of banned terms, a grey list of terms presumed to be unfair and other terms which consumers could demonstrate to be unfair by means of legal action.
Fourthly, the duration of the two-year statutory guarantee will be extended to include the period when the goods are out of use for repair.
Fifthly, the right to remedies will be reaffirmed and its arrangements clarified; above all, the horizontal instrument will be able to adapt to change. Specific legal questions will continue to be dealt with in the so-called sectoral Directives and will for the most part be subject to minimum harmonisation, with, in our view, a mutual recognition clause, whose mechanism will have to be defined and which should facilitate the resolution of any legal conflicts.
Finally, my report stresses that without information, and without being able to invoke these remedies, consumers have nothing but virtual rights. Effective application of their rights requires national and European information campaigns, greater visibility and a more active role for the European Consumer Centres, and the facilitation of judicial and extrajudicial remedies.
In conclusion, Parliament recalls the discussion on collective redress. As rapporteur, I believe that collective redress, as a specific means of resolving mass disputes, is an important method that warrants further consideration. I call on the Commission to submit precise studies and legal proposals in the next few months. However, I must state clearly that the European form of collective redress will be different from American class actions, whose very proactive philosophy involving the aggressive canvassing of consumers by unscrupulous lawyers, and methods that provide, in particular, for the award of punitive damages borne by the operators, are completely alien to the judicial culture of European countries.
On the contrary, I believe that a European procedure will have to allow associations to act on behalf of all those who have suffered similar losses caused by the same dishonest professional to obtain, through a single process and without any express action on their part, the compensation they are owed.
To conclude, I would like to say that this Green Paper defends ambitious goals and I personally hope that Parliament's vote clearly indicates the way forward for the Europe of consumers.
Member of the Commission. - Mr President, I am really very pleased to be here today to discuss with you the very important issues raised in the Green Paper on the review of the consumer acquis.
I should like to start by thanking most sincerely Ms Patrie, all the shadow rapporteurs in the Committee on the Internal Market and Consumer Protection and Mrs Wallis, who gave the opinion for the Committee on Legal Affairs. It was excellent teamwork, with very close cooperation on this ambitious report. I am not just being courteous: it is sincere recognition of Parliament's hard work.
The eight consumer protection directives under review focus on the contractual stage of the processes of sales or services provision. The eight directives in place deal, for instance, with consumer sales, distance contracts, doorstep-selling and unfair contract terms. However, they are all based on minimum harmonisation, leaving us with a patchwork of national rules built on top of the Community's standards. This regulatory fragmentation is confusing for consumers and costly for businesses.
That is why, on 8 February 2007, the Commission began a major consultation - a Green Paper on the review of the consumer acquis. The aim of the review is to simplify and adapt the existing rules by reducing regulatory fragmentation. This should, ultimately, improve consumer confidence in the internal market and allow businesses, in particular small and medium-sized enterprises, to trade more easily across the EU.
Through this process, we have the opportunity to contribute to a truly integrated EU retail market, providing consumers with lower prices and more choice and giving a measured stimulus to growth and jobs.
I am glad that the Commission and the European Parliament agree on a common line in approaching this very important and challenging issue. Your support will be an important reference for our follow-up work and for specific proposals.
After the European Parliament has adopted its report on the Green Paper, the outcome of the consultation will be published on the Health and Consumer Protection Directorate-General website. This will take place in October. However, I can already give you an outline of the results on some key issues.
First of all, the Commission welcomes Parliament's support for a mixed approach to the review, consisting of a combination of horizontal instrument-regulating aspects which some different directives have in common, and maintaining specific aspects in sectoral directives. I can already inform you that this mixed approach is supported by a large majority of respondents to the Green Paper.
As regards harmonisation, the Commission welcomes Parliament's endorsement of the principle of targeted full harmonisation, that is to say, full harmonisation of key aspects of consumer protection directives, which are needed in order to achieve the internal market for businesses and for consumers.
This support for full harmonisation across the consumer acquis - or targeted full harmonisation - is shared by the majority of respondents to the Green Paper, in particular by businesses and Member States. Nevertheless, minimum rules will remain in several areas. The Commission agrees with Parliament that the mutual recognition clause should apply in these areas in order to make sure that additional requirements imposed by Member States do not create unjustified internal market barriers.
On more specific issues, such as harmonisation of withdrawal rights across the acquis, the definition of delivery of goods or the drawing up of a combined grey and black list of unfair contract terms at EU level, the majority of respondents to the Green Paper have expressed views which are largely in line with the report to be voted on today.
In conclusion, I would like to thank you for your commitment to helping European citizens to enjoy all the benefits of the internal market. I look forward to working with you to fulfil our common goals and to achieve a citizens' internal market.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, I would like to start, on behalf of the Committee on Legal Affairs, by thanking Ms Patrie for her cooperation and work together on this report. Clearly, the Committee on Legal Affairs welcomes very much the Green Paper and is grateful that the Commission has waited for Parliament's opinion.
The word that runs through my committee's opinion is coherence, and the need for coherence. We see this very much as part of the 'better law-making' agenda, which was discussed in this House earlier this week, but also as coherence across internal market legislation and across into the whole area of civil and commercial law, and contract law is very much part and parcel of that.
I would have to start by saying that there are some of us who, in dealing with this matter in the Legal Affairs Committee, have perhaps begun to regret the passing of what, in the previous legislative term, was our joint Committee for Legal Affairs and the Internal Market. It is good that consumer affairs are now dealt with by the same committee, but it is perhaps a shame that we have lost that focus on the internal market and civil and commercial law. That clear focus has been somewhat fractured. In the past, we, as a Parliament, have been very quick to condemn the Commission for a lack of joined-up thinking, and we must not ourselves now be guilty of the same difficulty. That is why the Committee on Legal Affairs is so clear that in dealing with this review we must keep an eye on the wider context of contract law and civil and commercial law as a whole.
In that respect, I must of course refer to the work on the common frame of reference to do with contract law. Much work has been done on that in the past and our committee hopes that much work will continue to be done on it in the future. That is absolutely essential to the opinion that we have delivered.
The contract law project is at the heart of better law-making, and arguably this review of the acquis should be the jewel in that crown. They are inextricably entwined and, even if the Member States are reticent about the whole of the contract law project, this Parliament is not and will not be in the future, and looks to the Commission to pursue that work together.
Of course, with consumer law, it is very difficult. We have all said that we want more harmonisation, and that seems to be the general tenor of the responses received. But consumer law needs to be very much accessible and understandable to our citizens for our internal market to work. Both sides of the bargain need to understand their rights and obligations.
In a national context, consumer law has grown up over the years, perhaps sometimes as a result of experiences at national level - often bad experiences, unfortunately - and also within a certain cultural context. That means that the consumer law that we all know in our national environment is a law that has some resonance between us and our citizens. It is accepted. People know what it is about. But how do we get that same resonance, that same understanding, that same accessibility at European level? That is what we have got to strive to achieve in any horizontal instrument if we are to give consumers across the internal market the confidence that they obviously currently still lack in order to use the internal market much more.
Now, it is also clear from what I have said that we are concerned, as a committee, that we make sure that the consumer acquis works together with other European law instruments, specifically private international law instruments like Rome I.
We cannot go on for ever having this battle about whose law shall apply. We need, therefore, to have the contract law project, the common frame of reference. We need a horizontal instrument, and we need to aspire to what some have called the 'blue flag' giving us European terms and conditions of trade and European consumer and contract provisions that will really make our internal market work.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would also like to start by thanking Mrs Patrie for her good cooperation and work on this report. From our perspective, I believe we could have fully supported the outcome of the committee's work. Consumer protection is extremely important, especially to the PPE-DE Group.
I have three minutes, so let me say a few key words: first of all, it is absolutely right, as Mrs Wallis has also just said, that there is a need to review the joined-up thinking - the coherence - of the various Directives as part of the 'better law-making' agenda, and to some extent to consolidate the common elements with a view to a systematic review. In this context, however, we do not want to see any expansion towards a consumer contract law, and the efforts must also be coordinated very closely with the work on the common frame of reference (CFR), which must be taken into consideration. What is also important, from our perspective, is absolute coherence with the provisions of Rome I, i.e. the applicable provisions in private international law.
As regards the individual Directives, I broadly endorse the minimum harmonisation approach - and what Mrs Patrie has said - but this does not exclude the possibility that individual areas should be conclusively regulated where possible. However, a cautious approach should be adopted here, taking account of the cultural characteristics and circumstances in the individual Member States; otherwise, overregulation will be the result.
I would just like to draw attention to Amendment 4 tabled by the Socialist Group, which states that in the framework of harmonisation no regulatory provision may be abolished in a Member State. This would mean that if harmonisation takes place - in other words, if everything is added together at the end - then the outcome will be the opposite of what you, Commissioner, have quite rightly called for, namely clear and simple legislation that works for everyone. Instead, the outcome could be overregulation, and that is not what we want.
More generally, the Commission has raised a number of sometimes very serious questions about the individual Directives, which require very careful review and to which we have responded individually. In particular, we reject class actions: we do not want US conditions in Europe. We also reject producers' liability or the restriction of freedom of contract if individually negotiated clauses or the price is to be reviewed in the framework of the standard terms and conditions of business and the abuse clauses.
I just want to point out that an integrated approach is crucial. Consumers are not only consumers; they are also entrepreneurs, company employees - could I just ask how much time I have left, I was not listening before: I thought I had three minutes, so I am being quite quick - and they also have an interest in the welfare of their companies. A holistic view is therefore essential. I am sure the Commission takes the same view. We cannot only ever look at this issue from one perspective. Consumers are not well-served if they are presented with comprehensive legislation that ultimately destroys the opportunities for the economy and their own businesses.
On that note, I would like to reiterate my thanks to everyone involved in the deliberations on this issue.
on behalf of the PSE Group. - (DE) Mr President, I would also like to express my particular thanks not only to Commissioner Kuneva, who has presented us with a very good text, but also our rapporteur, Mrs Patrie, who has done outstanding work and progressed the dossier in key respects, so that despite the many contentious points arising in our committee, we are, overall, on track towards good legislation. I am very grateful for that.
What does the approach taken here mean? The task, after all, is to do something for consumers, and to make the law simpler, clearer and more comprehensible. This is the objective we want to pursue, so this mixed approach is precisely the right one. Horizontal aspects, full harmonisation where possible, for example as regards the definition of the consumer or the definition of business, is what this is about, but it is also about implementing the European Union's Treaties, which allow the Member States to retain or introduce a higher standard of law, if they consider it right to do so. This law must naturally be respected.
On the issue of mutual recognition, this means confidence among citizens and it means consumer confidence. That is what this is about, and that is what we need to develop. I fully endorse what Mrs Wallis has said: we must ensure that private international law, as defined in Rome I, for example, is also respected. Otherwise, we will again have this patchwork which leads to a lack of clarity and to legal uncertainty, which is not what we want. For that reason, my group says a resounding 'no' to this bizarre internal market clause which is constantly being upheld by some Members of this House. None of them has so far been able to explain to me what they are actually trying to achieve. However, I suspect that what is behind it is an attempt to call the provisions of Rome I into question once more. We say a resounding 'no' to that; that is why we do not want this provision.
As regards class actions, Mr Lechner, it really is becoming quite ridiculous when I hear you say that we do not want US conditions. Of course we do not want them. We want class actions which help our citizens to assert their rights but respect the traditions and culture that we enjoy in the European Union. We certainly do not want to introduce US conditions. That is not what this is about. It is about enabling our citizens to assert their rights. I think it is most unfortunate that your group is still insisting on saying 'no' here. You really should think about what you actually want.
We want more clarity; in other words, we want to reduce the lack of clarity in the law so as to ensure the unhindered application of the principles contained in the European Union's Treaties, and we want to honour the international agreements that we have concluded. This is the basis which will ensure that consumers are genuinely well-protected, that they are aware of their rights and that they are also equipped with the means to enforce these rights. If we can achieve that, Mrs Kuneva and Mrs Patrie, we will have done a lot of good and we will be making real progress.
on behalf of the ALDE Group. - (LT) The satisfaction of the needs of the individual, the consumer, is one of the key objectives of EU economic integration. The internal market is not self-serving; its purpose is to serve people, thus it is essential to guarantee consumer rights in all EU countries by means of active goods, services, capital and labour markets. The labour market available in the EU, regulating the acquis, is not efficient in practice. In view of this, the Commission sets out its own aim of achieving a real consumer internal market while striking a balance between a high level of consumer protection and the competitiveness of enterprises. A sustainable approach is required that poses no conflict of interest between consumers and economic operators. However, this sustainable approach is missing. Frequently Member States make use of their right to enact stricter regulations securing a higher level of protection for consumers. I believe that the revision of the acquis should result in equal consumer protection levels, regardless of a consumer's country of residence or the country where goods or services are purchased. Therefore, I approve of the proposed horizontal method, which should be applied to all consumer agreements involving both local and international transactions. However, talking of the interests of consumers and economic operators, the interests of the latter often prevail. Consumers are forced to accept almost total responsibility for a transaction, and they are subjected to additional conditions and price increases in the course of a service provision; agreements may be terminated ex parte. This is characteristic of uncoordinated sectors in particular, such as residential construction. Consumers are forced to resort to the court system to resolve disputes with contractors, and they are deprived of any substantial material or moral compensation. Therefore, I think that the practice of testing for fraudulence as regards the main subject matter of the contract and for price adequacy should be initiated. Furthermore, as regards contract violation according to the horizontal measure, I approve of the introduction of the general consumer entitlement to compensation for material and moral damages. In addition, I think that not only should consumer law be related to civil and commercial law, but that measures should also be taken to limit the penetration of low-quality products and services into the market.
on behalf of the UEN Group. - (PL) Mr President, the review of the consumer acquis is of particular importance for the development and functioning of the single market. Doing away with barriers and inefficient solutions in the area of consumer protection would make life easier for the millions of citizens who move between Member States of the Union.
Clear and easily comprehensible provisions that are consequently easy to implement help to boost consumer confidence in the functioning of the single market. They also have a positive impact on the purchase of goods and services. A key issue at present is setting a timetable and taking urgent action regarding the implementation of the content of the Green Paper and the report on the review of the consumer acquis. I should like to thank Mrs Patrie very much for a thorough and business-like report.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I would also like to thank Mrs Patrie very warmly for the very good cooperation from the outset. I must admit that the first draft you presented made it quite difficult for us to introduce substantive amendments. Unfortunately, however, the situation has changed somewhat. The debate in the Committee on the Internal Market and Consumer Protection and the proposals, most of which came from Members of the PPE-DE and ALDE, in my view send the wrong signal to the Commission, which now has the task of developing the genuinely substantive further steps on the basis of the Green Paper.
Above all, however, the outcome in the Committee on the Internal Market sends out the wrong signal about consumer protection. For us, the protection of the interests of the consumer is the priority. If I may remind you all of recent developments, notably the product recalls of toys, it should be clear to every one of us that there is an urgent need for action. In the Committee on the Internal Market, we voted against the report because in our view it pointed in the wrong direction in some respects. Again, it was Mrs Patrie who made very committed efforts to produce compromise amendments. Let me say upfront that the voting behaviour, the recommendation to our group, will largely depend on the outcome of today's vote.
Let me identify what could be regarded as our 'sore points'. We do not want to see full harmonisation resulting in the elimination of the stringent consumer standards that exist in some Member States. Apart from individual issues of law and legal definitions - and Mrs Gebhardt has reiterated this point - we believe that minimum harmonisation is more appropriate. However, that should not, in our view, go hand in hand with the principle of mutual recognition. In the case of transnational contracts, that could ultimately mean that consumers are confronted with 27 different legal systems, which would be quite overwhelming, to my mind. Furthermore, the indirect introduction of the country of origin principle is in our view also inappropriate as a means of protecting consumer interests.
As regards the exclusion of unfair terms in contracts, we want the Directive on unfair terms in consumer contracts to be applicable to individually negotiated clauses as well. We also take the view that the introduction of producers' liability will give major impetus for consumers to utilise the benefits of the European internal market as it will give them more confidence that their rights will genuinely be asserted, including in relation to a producer in another Member State. Mrs Wallis has drawn particular attention to this situation.
Finally, I would ask you to support our Amendment 16 in which we make it clear that we would appreciate a legal and academic appraisal of the instrument of class actions. This request has been endorsed by a majority in the Committee on Economic and Monetary Affairs. That should encourage most of us to support the motion. In that respect, perhaps I do want to see US conditions in Europe.
on behalf of the GUE/NGL Group. - (SV) Mr President, I would like to thank the rapporteur for an ambitious work. The question we must ask is: what is most important in a consumer programme - consumer rights or the rights of enterprises? In my view the choice is simple. We must strengthen consumer rights and enterprises must take responsibility for their products.
The Green Paper discusses how a better regulatory framework will increase trade between countries, but the top priority in a consumer regulatory framework must still be to reinforce consumer rights. The biggest problem experienced by consumers at present is that it is difficult to have a dispute over consumer rights between different countries examined because there is no body to settle cross-border disputes. But, on the whole, this problem is not addressed in the Green Paper.
First and foremost, the EU should develop bodies to settle such disputes, not create more EU legislation. This approach is also supported by the European consumer organisation BUC. The rules that apply now are minimum harmonisation, i.e. a common lowest level is agreed below which no country may fall. At the same time, it is possible for countries to have stricter national legislation. To change that to full harmonisation at EU level runs counter to the subsidiarity principle which so many claim to uphold, including the Commission.
The GUE/NGL Group is opposed to the proposal in the report to combine minimum legislation with the principle of mutual recognition. Mutual recognition is similar to the country of origin principle. There is a risk that we will see a race towards the lowest level of consumer rights. Enterprises may be tempted to become established in countries with weak consumer protection. The aim of the Green Paper is of course said to be to strengthen the consumer's position on the EU market. But if we are serious about strengthening consumer protection, we must vote in favour of the GUE/NGL Group's amendment, according to which the host country's rules, i.e. the rules of the country where the goods are purchased, must apply.
Unfortunately, I must say that large parts of the report place the interests of industry first and increase the liberalisation of the internal market. This is a threat to the standards and levels that already exist in many Member States. The report introduces the principle of mutual recognition into consumer legislation. This goes against all efforts to improve consumer protection. Therefore, for the sake of consumer protection, I and the GUE/NGL Group are voting against the report.
on behalf of ITS. - (RO) Mr President, Commissioner, dear colleagues, I appreciate Mrs Patrie's report. Permit me to offer my sincere congratulations. I think that a revision of the acquis communautaire in the consumer protection field is necessary not only because of the evolution of the European market and of the relationship between producers and consumers but also because of the problems which occurred following enlargement of the European Union .
From this last point of view, I would like to draw your attention to a negative situation that occurs in the consumer protection field in the new Member States. I notice the deficiencies and the great delays in the process of labelling goods in the languages of the new Member States that, as of 1 January 2007, became official EU languages.
For example, most of the goods imported from the European Union into Romania are not labelled in Romanian and they cause serious prejudice to consumers from the point of view of quality, characteristics, usage methods and expiry dates. I believe that it is discrimination against a part of the EU population unable to direct consumption on the basis of correct information.
That is why the revision process of the acquis in the consumer protection field should consider this issue in order to remove this delay existing in order to protect all European consumers, irrespective of the Member State they reside in.
(PL) Mr President, the common trading market within the European Union is currently an uncontested fact. That is why consumer protection in the nation states is perceived as such an important issue. I am strongly opposed to using the review of the Community acquis as a basis for broadening the scope of existing sectoral Directives or for introducing new ones. Although such instruments are important for consumers' rights, they can also disturb a certain legal order.
The European Commission's role is to ensure that the consumer protection mechanisms proposed in the report serve to boost the level of consumer confidence. It is also important, however, to ensure that these mechanisms do not impose an unnecessary burden on enterprises, especially SMEs, and that they do not lead to the creation of additional ineffective Community provisions.
- (NL) Mr President, Commissioner, ladies and gentlemen, I am glad that Parliament has the opportunity today to speak out on the Green Paper on the Review of the Consumer Acquis and we have a good report on this topic before us.
In the European Union we have, since the 1970s, had high ambitions for driving through consumer protection and we have achieved a great deal in this area. However, many years and many laws later, it is time to stand back and look again at this policy area that affects all Europeans, to update it in the various aspects indicated in the Green Paper itself and to make it more coherent as regards both the definitions and the concepts. The fact that we can have this debate in the same week as we are having debates on the single market review and on better regulation works out very well.
Consumer laws must be good laws and consumer protection and the internal market are so closely tied to each other, both legally and in respect of policy, that it would be good to coordinate these two reviews. In any case, it is high time that we dispelled the myth that the completion of the internal market and pushing through consumer protection are incompatible objectives. After all, European policy not only offers added value through a high level of consumer protection, but also, and to a significant extent, it enables those consumers to enjoy the full benefits of the internal market. Confidence, legal certainty and expert knowledge are crucial to this. Through what is referred to as the mixed approach, which has already been explained by my fellow Members, we can realise these three objectives. I am also confident that we should not be afraid to push for maximum harmonisation where this would be useful.
Finally, let us not forget enforcement. That is the final element of good legislation. However, law enforcement is not just a matter of private claims, whether individual or class actions; it is also something that the Member States have to achieve at a structural level through diligent supervision and through much better cooperation between administrations across national boundaries. The recent appearance of unsafe toys on our market - a fellow Member has already alluded to this - shows that there are still threats to the health and safety of consumers and that Member States do not take this task sufficiently seriously. I would also be very pleased to hear, therefore, from the Commissioner - whose introduction I especially enjoyed - whether she also plans to do something about structural enforcement by the Member States in the review of the acquis.
Mr President, as chair of the Committee on the Internal Market and Consumer Protection, I welcome today's important debate as a first step in reviewing Europe's consumer policy and, I believe, in renewing our commitment to our consumers. We are very grateful for the work that our rapporteur, Ms Patrie, has carried out.
As has been mentioned several times, this is a timely debate, given announcements made in the summer and again this week for a recall of dangerous products from China that were sold bearing the CE mark - fooling our consumers into believing that such products are safe and meet EU standards. The focus of our debate today and the central objective of our consumer policy must be the protection of consumer safety and health - particularly as regards vulnerable consumers and children. We have to ensure that consumers have rights and remedies when something goes wrong.
I want to use this debate to stress the importance of enforcement, as Ms Thyssen has. The fact is that we have laws on our statute books, but Member States are not demonstrating sufficient commitment to transposing these laws. Long delays are denying consumers their rights. Where consumer laws have been transposed, enforcement is often patchy and haphazard. The RAPEX report, in the case of the notification of dangerous products, shows that not all Member States are participating in the notification system. There is an increased awareness of product safety by both business and national authorities, but more action, Commissioner, is required. Recalling dangerous Chinese toy imports can only be the last resort.
We have a general product safety law, we have a toy safety law but we need to step up enforcement and inspection regimes. This is the only way to ensure that consumers have genuine and effective protection. That is why, Commissioner, I want to encourage you to set up a consumer scoreboard as a tool to report on Member States' activities in the consumer protection field and to help us, as elected representatives, to follow up on weak enforcement and delayed transposition.
Finally, Commissioner, I want to thank you for coming to me directly, as chair, to discuss the issue of the safety of toys.
I want to pledge the support of our committee to work with you to crack down on the import of dangerous toy products, to get tougher controls at our borders to intercept these products, to obtain stronger national inspection and enforcement regimes, to ensure that products do not get on the shelves in our shops and, of course, to have joint action with the US to force China to raise its production standards to meet EU safety standards. This review, I believe, is a chance for the EU to demonstrate our commitment to European consumers and to offer the highest standards possible - and, indeed, for Europe to be a beacon of consumer protection for the rest of the world.
(PL) Mr President, I welcomed with interest the Commission's Green Paper on the Review of the Consumer Acquis. Simplification and improvement of the regulatory environment merits particular interest in terms of how it affects both consumers and enterprises. This is especially true regarding the latter, because 90% of them are SMEs, which are the driving force behind many fast-developing economies.
It is also important to link the problems concerning consumer contracts with work on contract law in its entirety within the context of the ongoing process aimed at developing common frameworks for European contract law. I also support the view that harmonisation should lead to a comparable level of consumer protection across all the Member States, without full harmonisation of all national provisions. Embarking upon the latter could mean having to wait significantly longer before the desired effects in the area made themselves felt.
I would like to thank the rapporteur very much for a precise and detailed approach to the subject in her report. It has facilitated understanding of many key problems and clarified a number of concerns.
(PT) Mr President, simplifying the legislation must not result in consumers' rights being reduced. What we must do is not only maintain those rights in the current legislation - including in relation to financial services - but also improve them in those cases which are not sufficiently covered, such as the areas of telecommunications and energy.
As stressed in the proposals made by my group, any horizontal instrument in this area must focus on defining a limited set of general rules common to all vertical consumer protection instruments. This would ensure a high level of consumer protection with the approved method of minimum harmonisation being used, combined with the country of destination principle, so as not to compromise existing national legislation.
It would be unacceptable for a consumer rights directive to return to any country of origin principle as a general rule, as was attempted in the initial version of the directive on liberalisation of services.
The consumer's freedom to choose the most favourable legislation must prevail. However, the report presented contains several contradictions which must be rectified by the amendments on which we are to vote. In this way we can protect the essential principle of guaranteeing that the binding general rules on the protection of consumers' rights respect the rights that exist in each country and do not prevent these rights from possibly being improved. In fact, they must be capable of promoting and improving all existing rights.
The opportunity should also be taken to apply the rules on unfair terms to all negotiated contracts which contain unfair terms, even if they have been individually negotiated. Rules governing the direct liability of producers must also be maintained for those cases where the contracts do not ensure consumer protection. That is what we are trying to achieve. If this is not achieved, as already stated, we will vote against the report.
Mr President, I welcome very much the work done by Ms Patrie and my colleagues on the committee in producing an extremely well-balanced and clear report for the Commission. I am sure that is really going to help Ms Kuneva move forward as quickly as possible with the proposal for the first stages of the so-called 'horizontal directive'.
I particularly want to thank Ms Patrie for her contribution to this. I have worked with her in the Committee on the Internal Market and Consumer Protection on consumer protection issues for many years. She has great expertise, which I think has worked through in this. I am sorry we will not be seeing quite so much of her, but this report shows her commitment to this area.
I also want to thank the Commissioner for her energetic promotion of consumer protection and the profile she is giving to this. Mrs McCarthy referred specifically to issues surrounding products and toys. They are not part of this debate, but we will have a chance to discuss them with the Commissioner at the committee meeting next week.
I want to mention a previous piece of work we were all involved in that has not been mentioned so far, which is the Unfair Commercial Practices Directive. That was a landmark piece of consumer protection legislation, because, for the first time, it set out the harmonised rules on unfair commercial practices to be applied across the European Union. In many countries, that whole area of dealing with unfair practices was not really developed at all in national legislation.
A number of colleagues have referred to the issue of compliance, and let us not forget that is a foundation which is still being transposed in many Member States, including the United Kingdom. So we have to keep the pressure up on this, along with the follow-up to the Green Paper. I want to highlight the fact that the Commissioner has a clear direction from this Parliament, which I am sure she will have in the vote today, to move quickly on the horizontal directive - we have clear agreement on that. There are, clearly, other areas we wish to debate, particularly the issue of cost and compliance with different standards in different markets. Let us not forget that, on the one hand, we want to ensure consumer confidence - as the Commissioner highlighted in her speech - and for consumers to feel that they have a well-developed set of rights that are really meaningful. But, at the same time, we want to encourage innovative, new businesses to come and put products and services onto the market and not to be discouraged by the legal regime they are faced with. I have to say that on some of the issues - and I have raised this with the Commissioner - that are being talked about in other areas, on the reform of Rome I, for example, small businesses are extremely concerned about the potential costs of compliance with extensive requirements under 27 jurisdictions. If we provide high levels of consumer protection but we discourage companies from entering those markets, then we are not doing consumers a favour. That is the balance we intend to seek.
I was delighted that the Commissioner specifically mentioned that mutual recognition will be an important part of this. On the unfair commercial practices, we argued for an internal market clause and it was voted through. We have been entirely consistent for this side. That is part of the balance that we seek and I am confident that we can achieve it.
(DA) Mr President, I should like to express my warmest thanks to Mrs Patrie for her hard work, and also my thanks to the Commission. The Green Paper is a very good tool for identifying problems in, and seeking solutions to, the consumer acquis. One of the solutions proposed by Mrs Patrie is a combined approach to the consumer acquis involving full harmonisation in the cross-cutting definitions and minimum harmonisation at sector level. I can understand this approach, and I also support it. In my view, however, we also need to ensure that harmonisation of consumer acquis does not lead to a decline in the level of protection of any consumers whatsoever. Accordingly, when we discussed the matter in the Committee on the Internal Market and Consumer Protection, I submitted a proposal concerning what is known as a 'consumer protection guarantee'. Unfortunately, the proposal was defeated in the vote in committee, but now the Socialist Group in the European Parliament has resubmitted it so that we can vote on it here in plenary.
The point of this proposal is to give all European consumers a safeguard, or guarantee, that the rights already obtained will not be at risk even in the case of full legislative harmonisation. I believe that this is crucial in building consumer confidence in the EU, and in fostering an appreciation of why we are making common EU rules. After all, we do need common rules in a number of areas, among other things to keep pace with the growth and development of the volume of trade on the Internet, for example. As a matter of fact, it is widely held among the public of some Member States that their own particular country has the very highest level of consumer protection. Denmark is one such country, and thus all EU measures in the field of consumer legislation are regarded with apprehension. Purely and simply, the public fears a lowering of standards.
It is my deep conviction that the introduction of a consumer protection guarantee - that is, a guarantee that no one will be in a less favourable position in the future than he or she is today - really will enable us to both allay these fears and foster an appreciation that it makes sense to pass Community legislation, too. This will be only at the highest level, not at the lowest. Consequently, I would urge everyone to vote in favour of our proposal No 4 during voting time later today.
(FI) Madam President, according to the Eurobarometer survey, half of the citizens of the EU are warier of making cross-border purchases than domestic purchases. More than 70% think that related problems, such as complaints, are difficult to solve when shopping cross-border. A clear majority of consumers feel uncertain of their position on the dance floor of trade. As a result there is no new shopping and the economy and the prosperity of consumers relying on it do not grow as much as they could.
The Commission says that the ideal situation would be if EU consumers could have the same basic rights wherever they were in the Union and wherever they did their shopping. These are nice dreams, but now we need sensible action. Attitudes change slowly and only if the reality of a situation improves. For now reality is harsh and, for example, with many chain stores, faulty goods can only be returned to the original place of purchase, even if the chain has shops in the place or country where the consumer actually lives.
The consumer must be king. Consumer law should actually protect consumers. The laws therefore need to be brought up to date, harmonised and, in part, expanded. It is odd, for example, how the long arm of EU law does not automatically extend to on-line auctions. The level of consumer protection at national level must not be allowed to fall because of EU laws.
Finally, attention needs to be focused on improving the quality of information and education for consumers. There are a lot more opportunities today for businesses to lobby for their rights and be aware of them and their obligations, as well as the rights and obligations of the consumer. Without consumers and their trust there is no trade anyway.
(DE) Madam President, ladies and gentlemen, I too would like to express my warm thanks to Mrs Patrie and above all to our shadow rapporteur, Kurt Lechner, whose comments in this debate I completely endorse. In my view, Commissioner, the decision-making process and the submission of your Green Paper are an exemplary model of good cooperation between Parliament and the Commission, highlighting that we need this kind of effective cooperation in other areas as well.
What we are dealing with here, with this more technical report, is the interface between European consumer legislation and European internal market legislation, because on the one hand, we have the development of the common frame of reference, where until now, not enough texts have been available. The issues which have been raised are Rome I, the regulation in the Committee on Legal Affairs and Europe's consumer acquis. I believe that these measures must always be viewed in relation to each other so that in the end we have a coherent and unified law which - as other speakers have already mentioned - is transparent for the consumer.
However, transparency for the consumer does not in every case necessarily mean - as Mr Lechner has already stated - that we should mix up all the highest standards from every Member State into a kind of European hotch-potch; instead, we really should be considering at European level which targeted strategy we need to deploy in order to provide the European consumer with clear and coherent European consumer legislation. The proposal for a 'blue flag' for the European consumer, for the purchaser, may have its appeal, but I believe that it would of course be even more important and even better for the internal market if we could successfully guide the Member States along a unified course in their national legislation.
This brings me to the issue of minimum and maximum harmonisation. I believe - as some of my colleagues from my group have already said - that we must be cautious in our arguments. The internal market thrives on the fact that the consumers can depend on what they perceive to be valid legal norms. Of course, that only holds good if these legal norms apply everywhere. I therefore welcome the fact that Mrs Gebhardt has said that we need unified definitions of terminology in many areas, for example.
However, I also believe that we must proceed cautiously on other points and that we must make it clear to the Member States that if we want to have a single internal market and unified consumer protection provisions, this cannot work if we adhere to the notion that 'everyone can add a bit on top', as that is guaranteed to confuse the consumer. That is the line that we will pursue in the vote afterwards as well.
Commissioner, the collective data has already been mentioned. We are very well-disposed towards your activities to benefit the consumer, including as regards the issue of class actions. However, it must also be clear that in Europe we definitely wish to rule out US conditions, and so we are very keen to see what you intend to present to us in detail, having already outlined some of it in broad terms. We want to be reassured that you are definitely ruling out US conditions in Europe. Class action lawsuits - and the PPE-DE Group will itself put forward something here - and test cases are entirely in the consumer's interest and that is something that we would also support.
(PT) Madam President, the Patrie report concerns consumer protection. This is a fundamental issue in the European Parliament and in the European Union, as in fact demonstrated by the very existence of the Committee on the Internal Market and Consumer Protection.
We would stress that the priorities of the Portuguese Presidency of the EU in relation to consumer policy include not only the review of the Timeshare Directive but also the review of the consumer acquis which is being considered here today, in addition to the Community consumer policy strategy up to 2013 and the Common Frame of Reference on EU Contract Law.
Ladies and gentlemen, what we are actually trying to do is create a genuine internal market for consumers and overcome the mistrust of European consumers towards transnational trade, particularly but not solely within the European Union. However, to do this we need to ensure, as confirmed by Mrs Patrie, that consumers know that they can effectively assert their rights in the event of a dispute.
In this respect, I must stress the relevance and importance of certain points in the current proposal. Madam President, the legal framework for both professionals and consumers must be effectively modernised, simplified and improved so that confidence in particular is increased. It is also supremely important that within this framework the issues arising from possible conflicts between the Rome I and Rome II Conventions are resolved, while respecting the rights enshrined in these Conventions and the Electronic Commerce Directive.
The examination of consumer protection issues is therefore extremely important, particularly when consumers sign digital content supply contracts. The need to guarantee the effectiveness of the right of consumption is also important so that consumer confidence in the internal market increases, as seems essential to us.
Madam President, ladies and gentlemen, to conclude I must say that a clearer and more integrated legal framework is needed in order to consolidate the internal market and increase the confidence of European consumers.
(SK) There are almost 500 million European consumers who can at present tap into a wider choice of products and services. At the same time, however, these consumers must make decisions far more complicated than any in the past. Taking into account the need to improve the efficiency of consumer law on the internal market, I welcome the Commission's intention to re-evaluate the eight sectoral Directives so that they respond to the challenges of technological progress, and in particular offer precise definitions of rights and duties in an online environment.
Trusting and informed consumers are at the heart of the dynamics of the European internal market. As long as consumers are sure of their rights, they will show the same confidence when making purchases in a shop or on the Internet whether they do so in their own country or in other countries of the European Union. When consumers make purchasing decisions, for them the most important aspects are protection from dangerous products or dishonest business practices, legal and trading guarantees and the possibility of returning the goods. A set of standardised, common rules valid throughout the EU is therefore important both to consumers and entrepreneurs.
If consumers are supposed to have enough trust in shopping outside their own Member State and if they are supposed to make use of the benefits of the internal market, they need assurances that if a mistake happens they have at their disposal efficient mechanisms to demand compensation. Consumer disputes require finely tuned mechanisms that do not incur disproportionate costs and delays relative to the value of the product or service about which the complaint has been made. Consumers need accurate information in order to be able to defend their rights. They can make use of informal mechanisms such as SOLVIT or of services provided by consumer organisations, which have to be adequately staffed and funded. I believe that when reviewing the consumer acquis we will take the opportunity to prepare better legislation written in simple language that citizens will find easy to understand.
Ladies and gentlemen, to conclude I would like to express my pleasure at the participation of my group of visitors from the Slovak Prešov and Košice regions precisely in this debate, which is so important for European consumers. We wish them a warm welcome here in our European House.
(RO) While drawing up this report - congratulations to Mrs Béatrice Patrie- we had a lot of discussions on the harmonisation level and the nature of the necessary instruments for efficient consumer protection. But it was obvious in many cases that the existing weaknesses are not connected to the European legal framework but to the absence of implementation or the inadequate, copy-pasted transposition thereof into national legislation. Unfortunately, better regulation will not offer a greater security if it is not implemented or if it is misimplemented.
Between Member States there are significant gaps on the information and awareness level about consumer rights and the abilities to use the existing instruments. The institutions responsible for applying laws and the consumers associations have different levels of efficiency. These gaps do not lap over the ordinary old Member States - new Member States division, but they are connected to local traditions and practices.
High consumer vulnerability creates the risk that the market of a certain country becomes a transaction place for low-quality or dangerous goods originating from another country and thus it emphasizes the scepticism about the benefits of the single market.
We call on the Commission to ensure the adequate implementation of law and the observance of the existing rules and to continue the information measures for citizens. Consumers aware of their rights are an advantage for the single market itself as they can correctly select between market providers, thus transforming competition into a factor of development.
We live in the service society. The proposals included in the Green Paper sometimes give the feeling that the rules only concern trade of goods. Electronic commerce is also excluded from the scope of the revision. We ask the Commission to consider these issues in drawing up its future projects as the invisible character of goods, meaning services, makes consumers more vulnerable than in the case of goods. Because Since do not have the necessary technical ability to check the quality of services, they need a legal framework in order for them to be protected.
Madam President, I would like to make three points. The first one is a bit of a confession: I am a mega shopper. I love to shop on the internet; I love to shop at home and abroad. So, I could say that I have a vested interest in consumer protection.
We all know the feeling. When you shop, things do not always go well. You come home, and the suit does not look as good as it was supposed to. You buy something on the internet, and Amazon.com sends you the wrong books. You try to get in touch with someone in the shop but do not get an e-mail response. You go to the shop; the salesperson looks at you as if you were some kind of serial killer and you try to say, 'Well, what do you think I am doing? I put my fingers into the electric socket or something? No, the machine does not work!'
So, you do not always get the best service in the world. This is what we are discussing today; trying to get it to work a little bit better. So we know the feeling of what it is like when things go wrong.
My second point is that very few people, not even Mrs Pleštinská's visitors' group, know that the European Union is the friend of the consumer.
I know it does not sound sexy, but the 'sale of consumer goods and guarantees' -what is that all about? Well, it basically says that you get your money back or you can exchange your product within two years, if the contract that you made with the seller does not fulfil those criteria. I think that is nice. So I say 'thank you' to the EU for that.
The Distance Selling Directive does not sound very nice either but it basically means that if you buy something on the internet, say from Germany, and, when you get it and it does not look like what you wanted, you can send the product back within seven days, and the purchase is refunded.
I also think that we should be a little bit better at marketing consumer protection. I will just give you one example from here. I agree with the following sentence but I am doing the sort of mother-in-law test here. What do you think my mother-in-law would say if she read this from the report's explanatory statement: 'The horizontal instrument would be based on maximum harmonisation, while the sectoral tools would continue to be based on the principle of minimum harmonisation with the exception of the directives already adopted on the basis of maximum harmonisation, such as the directive on unfair commercial practices'? I agree - no problem. However, if we are trying to deal with consumer protection, let us have some consumer protection on the stuff that we write as well.
My third and final point is this: I think the report is good but I think we could go even further. I am all for maximum harmonisation, at the end of the day. The funny thing is that we always claim that we have the best consumer protection in the world. I tell Mr Harbour that Finland has better consumer protection than the UK. He tells me: no, that is not the case at all. So I think we really need to find some kind of balance, and that is why I like your idea, as rapporteur on mutual recognition, to try to have some mutual recognition on this as well.
Finally, I would like to congratulate Ms Patrie for a great report. I would like to congratulate the new, dynamic Commissioner for great work on the acquis. I think this is a good start, but we can go further.
(SV) Madam President, I welcome the review of the consumer acquis and I want to thank my colleague Beatrice Patrie for her excellent cooperation. I would also like to thank Mrs Kuneva for her work on the Green Paper. Of course, consumer rules actually concern all political decisions. EU legislation and regulations affect Europe's inhabitants and those inhabitants are consumers.
We Social Democrats in Europe are working hard to ensure that consumer protection remains the focus. We cannot have a smoothly functioning internal market without satisfied and safe consumers. The Community's legislation is currently based on the principle of minimum harmonisation, which is actually natural as the Member States are at different stages of the journey as regards consumer protection, as we have heard today. I think that it is important for us to simplify and improve the regulatory regime, for both consumers and professionals, because this would facilitate cross-border trade and increase consumer confidence.
It is important, however, that the required harmonisation provides a high level of consumer protection and is carried out with caution. We should also decide on a consumer protection guarantee which means that no consumer will have worse protection than before harmonisation. I therefore urge you to vote in favour of the Social Democrats' Amendments 4 and 10.
Lastly, I believe that the aim of reviewing consumer legislation in the EU must be to strengthen consumer protection, not to increase trade between Member States. Even though they go hand-in-hand, there is a big difference between allowing consumer protection to guide the work and focusing on commercial considerations. We must put people before the market.
(PL) Mr President, the development of an information society is one of the fundamental aims of the European Union. An information society needs to be underpinned by cast-iron permanent rules, however. Confidence is an essential feature of such a society, and confidence must be based on strong foundations.
This is true of all areas of European policy, and is a sine qua non of issues relating to consumer rights, their protection and the related matter of security. The outcome of the consultation undertaken on the basis of the questions annexed to the Green Paper confirms this view. The citizens value their security greatly, and support for the greatest possible harmonisation of legislation stems from the desire to ensure security.
The facts quoted in the report give cause for concern. I would remind the House that over 70% of Europeans consider that cross-border transactions are likely to prove more problematic than local purchases. Half of all Europeans are wary of making cross-border purchases. These are everyday facts that may seem trivial from the perspective of large-scale politics. They are, however, of enormous importance to the citizens, in the context of their sense of unity and level of integration.
The next issue is a particularly burning one that cannot, in my view, be left to self-regulation. I refer to the protection of consumers involved in electronic commerce, known as e-commerce. I do of course recall that a Directive on e-commerce was adopted in June 2000, but we should also remember that seven years have passed since then. Please do not misunderstand me, but seven years is an eternity if you consider that the history of this practice only goes back about 15 years. Were we to be asked what has changed during that period we would have to reply 'everything'. The terrorist attacks of 11 September 2001 forced us to review our ideas on Internet security. The House will recall that advanced techniques were of course employed in the preparation of those attacks.
The views I have just put forward have a very specific bearing on the protection of consumers' rights. Clear and secure methods of conducting transactions over the Internet are required. We should focus on implementing methods of safeguarding Internet transactions and making it impossible for unauthorised persons to gain access to consumers' data. A relatively easy method would be to improve and standardise pan-European security standards for Internet transactions.
(FR) Madam President, Commissioner, ladies and gentlemen, congratulations on this initiative consisting of the Green Paper on the review of the acquis. I believe that if we want our fellow citizens to see the internal market not just as a threat, we need to ensure that consumers are properly protected, especially since the internal market applies to complex products: I am of course thinking in this respect of the financial markets. Every day current events provide us with examples, if any were needed, of the extent to which consumer protection poses a challenge in that area.
In that regard, I would like to return to what Commissioner McCreevy said yesterday: he gave the impression that if the American real estate market was in the state it was in, it was because the people taking out mortgages had no financial education. Financial education is very important, but it must not take the place of real consumer protection, incorporated in all of our laws. That requires horizontal legislation as well as sectoral laws. We must not substitute education for consumer protection and the liability of professionals when offering products that circulate freely in the internal market.
My second point relates to collective redress. I think that our rapporteur in the Committee on Economic and Monetary Affairs, Mr Sánchez Presedo, will comment on this, but I believe that we have to make progress in this area. No one in Europe ever imagined that we wanted to import the American model, but there is a difference between the situation that exists today in the EU's internal market and the situation in the US, and I trust you, Commissioner, to do this intelligently from a European perspective. Is it normal today to have no knowledge, no transparency of the complaints that are lodged, the fines that are applied? Let us have a transparent and open debate on the reality of what these class actions recover and let us provide European consumers with this useful tool!
If you do not mind, Madam President, I have one last comment. The clear definitions of 'consumer' and 'professional' proposed in the report are important but we must be careful not to cause confusion: in the area of financial services, for example, the idea that certain products can be reserved for professionals is an illusion that could reduce the guarantees offered to consumers. Sooner or later these goods move around the market and are offered to all consumers. As a result, we should have a definition but it should not be the be all and end all of consumer protection!
Madam President, I would add my words of congratulations to the rapporteur for her work.
We are talking about better law-making. What we are really trying to do is give consumers confidence that, no matter where they shop, they will have the same rights. But we are not doing so well, because half of all our citizens are cautious about shopping across borders because they do not believe that they are going to be protected - and that is not surprising. I think it is easier to shop locally, and people are more comfortable with the local. But when you look at retailers, half of them want to do cross-border trading - and, in fact, 29% do so. Retailers believe that if there was better law in this area, consumers would do more shopping across borders.
Truthfully, consumers do not care if we have eight or twenty directives. In fact they do not even want to know about what is going on behind the scenes. They just want to feel comfortable and to know that there is simplicity in the law. And in case mothers-in-law were offended by Mr Stubb's test, I think that if he read that paragraph to Members of this House, considering terms like 'horizontal instruments', 'tools', 'cross-cutting' etc., there would be very few who would clearly understand it either.
The real problem, as is pointed out in the report, is that there is fragmentation and uneven transposition of European law. I recently chaired a committee of inquiry into Equitable Life and we saw very clearly the problems of uneven transposition in the financial services area and the need for the Commission to improve its oversight. We made recommendations in that regard.
The truth is that the gap between what we agree here and what happens in Member States is too great. I want to see electronic commerce included in the scope of the review and other issues like distance marketing of financial services, consumer credit and unfair commercial practices.
Paragraph 49 is important and it recognises the need for ongoing consumer education. I think the network of consumer centres have a role to play here because two thirds of consumers say that they do not know where to get information and advice on cross-border shopping. That is simply too many people.
The issue of redress and collective and class actions; I accept what is being said by Ms Wallis in this regard and I take on board as well her knowledge and wisdom in terms of law.
I want to mention two or three specific issues. European City Guide is a problem which is repeatedly coming up on my desk and your desk and yet nobody does anything. Unless we do something, consumers think all we do is talk about it and ignore the problem and you really need to take this on board. If the Member States are failing, get on to their case and make them take action.
In relation to toys and unsafe products; Mrs McCarthy has alluded to that. People believe that when they buy products in the European market, they are safe. In relation to Brazilian beef we have concerns about that too. So, there is, in this House, a gap between what we say and what we do, but this report is a very good first step in terms of improving consumer protection.
(ES) Madam President, the review of the consumer acquis should improve the functioning of the internal market by strengthening consumer protection and competitiveness among businesses.
Increasing the safety and reliability of the market can reduce costs, boost the volume of transactions and attract investment; in short, it can help to achieve the objectives of the revised Lisbon Strategy.
The opinion of Parliament's Committee on Economic and Monetary Affairs has stressed the importance of applying special consumer protection rules in the financial services sector and the need for an integrated, comprehensive and systematic approach in this area throughout the European Union. It has also emphasised that the review must be carried out with the participation of stakeholders, in accordance with the principles of good governance.
This approach is to a large extent reflected in the report, insofar as it advocates a comprehensive vision, a mixed or combined approach comprising a horizontal instrument and other sectoral instruments, and scrupulous application of the principles of better regulation.
Consumer protection can eradicate undesirable practices and prevent the accumulation of imbalances that lead to major conflicts. Just yesterday we debated the situation caused by the mortgages given out in the United States to groups with limited resources, with high prices, in predatory circumstances and with irresponsible promotions.
Financial security and economic stability can be improved by ensuring free and informed consent on the part of consumers, with clear and adequate information and the opportunity to verify the reports on their financial situation and find out the relevant data, in order to receive impartial advice, and, where appropriate, reactive mechanisms including the use of collective redress, avoiding, of course, the excesses found in the US but clearly guaranteeing consumer protection.
An annual report of complaints and claims by the users of financial services could be a useful instrument alongside better education. Any progress in this area will be very positive.
(PL) Madam President, globalisation and the associated rapid change on the internal market requires lawmakers to create better and more modern laws that respond to the needs of consumers and entrepreneurs in the 21st century. This is particularly relevant to the review of the consumer acquis, because thanks to deepening integration our societies have become more mobile. It is becoming increasingly frequent for European citizens to make purchases and use services in other Member States. Accordingly, it is very important to adopt this initiative so that consumers can feel confident that they enjoy the same degree of protection across the entire territory of the European Union.
In my view, the Commission's proposal is well-balanced, because it ensures a high level of consumer protection whilst simultaneously supporting the competitiveness of Europe's economy. It is not enough simply to put a set of standards of this nature in place: they have to be effective. That is why I am emphasising that the consumers and other entities within the internal market need to have legal certainty regarding their activities and operations on the market. The current regulations did not provide such certainty as they were not applied in a uniform manner across all the Member States.
In its Green Paper the European Commission is proposing modernisation, simplification and improvement of the law, with a view to achieving legal certainty. The rapporteur endorses this almost entirely in her report. I agree with the mixed approach proposed, involving the simplification of the eight Directives on consumer protection. The horizontal instrument should be based on maximum harmonisation, whilst the sectoral tools should comply with the principle of minimum harmonisation. I also share the Commission's view that the principles relating to the right of cancellation and withdrawal should be modernised and ought to be defined in terms of calendar days. In addition, I support the Commission's call for the introduction of a standard withdrawal form to be used in all Member States. This would help to simplify procedures involving small enterprises and consumers whilst also raising the level of implementation of the principles of information.
I am also delighted that it has proved possible to develop definitions of 'consumer' and 'professional', and that the definitions are sound. I believe that the horizontal instrument contains many helpful indications regarding modernisation of the Community acquis. In the area of consumer rights and with regard to contractual clauses, it is a good idea to draw up a black list of terms that would be unfair in all circumstances. It is in the joint interests of all users of the internal market that this report be adopted and the relevant acquis reviewed. The report contains many provisions worthy of consideration. It is a sound report, and congratulations are due to the rapporteur.
(RO) Madam President, Commissioner, the European Union cannot base itself only on economic criteria. Europa should be built on the citizen's social agenda. We often cite telephone, transport, financial, medical, and educational services. We need to define quality criteria for public services. We cannot develop the European economy if the public transport between two towns does not exist because it is not cost effective. The new regulation on roaming is a success.
Consumer protection also means that every EU citizen or family has the necessary daily basket ensured. How can we protect the retired, how can we protect the disabled people or the vulnerable people in an internal market if it relies only on economic criteria?
Despite the legislation in force, EU citizens, as consumers, do not know how -and implicitly are unable- to defend their rights. Passengers do not know that theycan do -and implicitly do not request financial compensation in case of delay or cancellation of flights. I hope that these compensation schemes will be introduced also for other transport means.
I also welcome the rapporteur's request to draw up a black list of the forbidden clauses and a grey list of the alleged forbidden clauses that may arise when concluding contracts. Besides, it is imperative that citizens, as consumers, be better informed.
How do we protect a participant in an investment fund from the shareholder's decision to invest in business types the participant does not agree with? Since most of the Europeans consume information society products, I call on the European Commission to draw up a strategy and an action plan as soon as possible for ensuring the security of information society specific systems and services. I congratulate the rapporteur.
Member of the Commission. - Madam President, I am trying to organise my speech in the best way to touch upon all the important issues, and I am very thankful for your very valuable input in this debate.
I am also glad that many European citizens are listening to this very important matter for our everyday lives - the so-called 'Green Paper', which perhaps sounds a little distant. But when you realise that we are surrounded by consumer contracts, starting early in the morning when we buy a cup of coffee - this is already a consumer contract - you can see how important what we are debating today is to the citizens' agenda of the European Union. I am very grateful that you are all so dedicated to making the language really understandable and close to the citizens.
Let me start with a few remarks about the general issues you touched upon. Firstly, concerning the scope of the review: I am very sympathetic towards a more open review of the acquis, but we have already stipulated that the Commission agrees that it should, in principle, be limited to the eight directives covered by the Green Paper. So any legislative follow-up instrument would need to clarify its relationship with other Community instruments.
The Commission will evaluate the need for and the timing of a report on the e-commerce Directive. I fully agree, when we are talking about means for European consumers, that it is very important to tackle this issue, but this does not really fall within the scope of this review. Normally, I am very ambitious as a politician and as the Commissioner for Consumer Protection, but I do not believe that we can include the e-commerce Directive within the scope of this revision at the moment.
A number of consumer protection directives, such as Directive 97/7/EC on the protection of consumers in respect of distance contracts, applies to consumer contracts concluded by electronic means and, indeed, the e-commerce Directive clearly states that it is without prejudice to the level of protection for consumer interests as established by Community acts, including the consumer acquis.
In this respect, the e-commerce Directive can be reviewed separately from the review of the consumer acquis, and I assure you that I will follow this subject very closely with fellow Commissioner McCreevy, within whose portfolio lies the e-commerce Directive.
I also believe that we have achieved a good understanding within the Commission that the consumer dimension should be seen in many other portfolios, not just within the portfolio of the Commissioner for Consumer Protection. So I am involved in the third energy package, which will be produced by the end of this month; I am also involved with the internal market review, and Commissioner McCreevy and are co-authors on the financial services review. I will not drop the very important consumer dimension from my attention. We also see, from INFSO, the success of the work related to the enhanced consumer confidence in roaming, and this is just the beginning.
Many of you have referred to the level of consumer protection. Let me reiterate that the Commission's emphasis on proposals for full harmonisation will be based on a high level of consumer protection. A 'race to the bottom' approach is therefore clearly excluded. However, it is not anticipated that such proposals would be based on the highest level of consumer protection, which has been achieved by some national legislations. I agree with Ms Wallis that we should have an accessible and understandable set of rules, which means that we will look at how we can implement these rules in all the 27 Member States. This issue will definitely not be 'raced to the bottom'.
With due respect to those Member States that exercise best practice, believe me, there is no ideal country in respect to consumer protection. I have visited half the Member States. I took stock from the most advanced countries and, again, some of them failed to transpose the Directive on Unfair Commercial Practices. I will show you the scoreboard on the implementation of the Directive on Unfair Commercial Practices and you will be surprised that even the champions of consumer protection failed in the transposition of this particular directive.
Concerning the common frame of reference (CFR), as Ms Wallis knows, this project is dear to my heart and the Commission agrees with the European Parliament on the need to ensure coherence between the work on the preparation of the CFR and the review of the consumer acquis. As the European Parliament correctly points out, it is essential that the review of the acquis is not delayed by CFR work, which is a more long-term project. I look forward to working on this issue to take more stock of what is the experience, seminar after seminar, but I believe that the Green Paper is a test. If we achieve the targeted full harmonisation through the Green Paper, this promises that we can work on a good common contractual base for the future. I really believe in the future of this project.
As regards the need to ensure effective publication of consumer protection rules and adequate information to consumers - points 42, 43 and 47 - the Commission underlines that the recent initiatives in this area are expected to yield results in the near future.
I would like to draw attention to point 6; the application of the future instrument, once adopted, would have to be evaluated in order to assess its effectiveness. This is very important for better regulation, because, if the best designed legislation remains on paper, it will disappoint citizens, it will be just paper, and we will provoke a more cynical approach towards the efforts of the Commission and of Parliament, so enforcement and implementation scoreboards are really very important.
The Commission is sure that any future proposal following up the Green Paper consultation will be preceded by a thorough impact assessment in accordance with the applicable internal guidelines, also as a part of a better regulation process.
I would like to refer for a while to collective redress, which is very important. I do not know with what kind of words I could reassure those who are still hesitant that this is not an American-type of class action. I do not know how these allegations began, that what we are trying to introduce is the American class action; maybe I need to speak ex cathedra and make a solemn oath. No, this is not an American class action. This is our attempt to answer to the needs of the European citizens. In November there will be a very interesting conference during the Portuguese Presidency on collective redress and, please, if you would like to be instrumental in our future attempts, let us not use the term 'class action'. We are talking about collective redress. By the way, in 14 European Member States, we have collective redress, representative action and group action, as in France etc. Fortunately, businesspeople are coming around more and more to the idea of collective redress.
I had a very interesting meeting recently with the Mouvement des Entreprises de France. I was invited there for a big conference, and we are starting to come closer in our positions, so I believe that if we do our work properly, making sure, in a very open and sincere manner, what we are targeting with collective redress, we will finally reach a common solution. I personally believe in it.
Financial capability and services - an absolutely good and proper point. The Commission recently held a conference on financial capability issues to generate ideas on what it can do in this area. The Commission will come forward with a communication on this subject later this year, in which it will set out its views and announce initiatives to encourage and promote the provision of financial education in the Member States. Again, let me reiterate that I will join my efforts to Commissioner McCreevy's report on financial services and I will keep the agenda of consumer protection, the citizens' market, very close to the outcome.
Now to specific issues raised in the Green Paper. I would like to refer to some of them. Digital content and software: the Commission agrees that this issue requires further reflection. As you know, we supported Ms Roithová's report. I think this is one of the possible avenues for doing important things right now to raise awareness, but the Commission will launch an information-gathering process in order to determine whether consumers suffer detriment as a result of the lack of coverage of digital content and software. This process will be separated from the general follow-up to the Green Paper.
Concerning the issue of prolonging the time limit for the legal guarantee, some of you pointed out how important the liability and guarantee is as a process of consumer protection. The Commission considers that future reflection is required, but takes note of the support for this issue by many respondents to the consultation. Furthermore, the Commission agrees with the suggestion to maintain the current rules of the burden of proof or the lack of conformity.
The Commission takes note of the European Parliament's opposition to the introduction of direct producers' liability. Further reflection is needed on this issue in view of the mixed views amongst the stakeholders.
I shall refer now to collective redress. This issue has been raised in Ms Patrie's report and by Ms Wallis as well. I agree with Ms Wallis concerning the need to ensure coherence between the work on the preparation of CFR and the review of the consumer acquis, that we will maintain the same speed. You can rely on my commitment, Ms Wallis, that I will not miss an opportunity to speak about the importance of the CFR in the future.
Mr Lechner also mentioned quite promptly how important coherence is. It is definitely part of my agenda to assure coherence on the issue of consumer acquis.
Concerning Ms Kallenbach's remarks on toys: I hope that, on 12 September, if I am not mistaken, at the next meeting of the Committee on the Internal Market and Consumer Protection, I will have more opportunity to talk about the action taken by the Commission. I think that we already have some concrete results to discuss. I went to China; this problem has not caught us by surprise. We have our RAPEX system, which is an excellent example of solidarity within the Union, to inform all 27 countries rapidly if a dangerous product is found on our markets. It works well. I made quite a strong point when I went to China - immediately after the visit, the two licences were withdrawn from the Chinese producers of the toys. Yesterday, I had a long conversation on the phone with Mr Eckert, who is CEO of Mattel.
I think that the toys issue and China could be used in explaining why it is so important to have targeted full harmonisation. It is not enough if consumers are well protected in one country. We cannot live in islands and this is definitely not the internal market and this is definitely not a united European Union. Believe me, it is very hard, even the biggest country in the Union, to convince China to act. If we would really like to have a stronger voice in our talks with China, we need to remain absolutely united with a clear set of rules, not 27 different markets, and also to follow very much enforcement. The consumer acquis is not the only one tool. We should see the entire picture. The acquis is definitely very important; it is the base and our foundation. But we also have our consumer strategy for 2007-2013, and we put a lot of effort into making sure that the enforcement is equally well respected everywhere. We have our consumer protection cooperation regulation, and at the end of September I invited all the consumer protection authorities to discuss some of the issues and the dangerous goods from the Chinese toy factories. I will come back to you and report on our stocktaking.
Also, the European consumer centre networks are very instrumental and complementary to what we are achieving as a good legislative base that should be implemented. Just to refer now to European City Guide. Yes, I receive a lot of letters about European City Guide. Unfortunately, on the basis of my prerogatives as Commissioner for Consumer Protection, I cannot do a lot. I will open my blog with a warning to citizens not to use such kinds of malpractices and be aware of European City Guide's malpractices, but this is in the hands of the Member States to implement the possible protection.
Enforcement will be very much a key effort in the next months. I wrote personally to all my counterparts in the Member State Governments to make them aware that unfortunately we are not doing well with transposition of the Directive on unfair commercial practices. Twenty-seven of my counterparts received personal letters to make them aware that things are not going well. If we fail with transposition of the acquis, this is a very unstable ground for the future.
The question of Rome I has been raised by Ms Wallis and Mr Lechner. I can assure you, at this stage, that I do not see any inconsistency between the proposed Rome I regulation and an act which would fully harmonise some aspects of consumer protection or introduce a mutual recognition clause for the other aspects. But I am at your disposal to continue our discussion on this point. I know how sensitive it is from the point of view of our consistent efforts in making the legislative base for the Union coherent.
I should like, once more, to thank all of you. I believe, Ms Patrie, that you have received a lot of recognition for your hard work. Let me finish by thanking you and saying that I look forward to continuing our work on this very important subject. Finally, thank you to the European citizens witnessing this debate.
The debate is closed.
The vote will take place at noon.
Written statements (Rule 142)
in writing. - (RO) The acquis communautaire on consumer rights has been enriched from one year to another with provisions helping to turn the European single market into reality. Among the recent legislative acts, the roaming directive indicates that one of the significant barriers to the freedom of movement felt by the European citizen was removed.
The directive on passenger car taxation follows the same route. Unfortunately a Council decision is still pending from 2005, although both the Parliament and the European Economic and Social Committee gave their favourable opinion last autumn. This paper is absolutely necessary as, currently, 16 Member States impose a tax at 16 different levels, and this is a barrier for buying a passenger car from another EU Member State. In most cases, citizens who change their residence from one Member State to another who applying for registration tax happen to pay it twice.
The Parliament and the European Commission have to make efforts for the Ministers of Finance of Member States to adopt this directive in Council. European citizenship, as a concept, will be full consistent only when all the rights defined in the Treaty are transposed into reality by the European Union and it Member States.
(The sitting was suspended at 11.55 a.m. pending voting time and resumed at 12 noon)